— Judgments, Supreme Court, Bronx County (Robert L. Cohen, J.), rendered October 19, 1990, convicting defendant, after a jury trial, of burglary in the second degree, and, upon his plea of guilty, of burglary in the third degree, and sentencing him to concurrent terms of imprisonment of 4 to 8 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s contention that the court improperly failed to give a circumstantial evidence charge is unpreserved for appellate review as a matter of law (People v Baez, 183 AD2d 481). Were we to review this contention in the interest of justice, we would conclude that defendant was not entitled to such a charge, because the evidence was not wholly circumstantial (People v Barnes, 50 NY2d 375, 379-380). Here, the officer present at the crime scene observed defendant as he *374"backed out” of the victim’s burglarized apartment. In view of this direct evidence and the strong inferences to be drawn therefrom, a circumstantial evidence charge was not required (People v Trail, 172 AD2d 320, lv denied 78 NY2d 975). Concur —Ellerin, J. P., Wallach, Ross and Kassal, JJ.